                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


DON ALBERT PAYNE,                               §
INDIVIDUALLY AND ON BEHALF OF                   §
ALL OTHER PERSONS SIMILARLY                     §                 SA-19-CV-00407-FB
SITUATED; AND GLORIA JEAN                       §
PAYNE, INDIVIDUALLY AND ON                      §
BEHALF OF ALL OTHER PERSONS                     §
SIMILARLY SITUATED;                             §
                                                §
                  Plaintiffs,                   §
                                                §
vs.                                             §
                                                §
CITY OF SAN ANTONIO, TEXAS, SAN                 §
ANTONIO POLICE DEPARTMENT,                      §
WILLIAM KASBERG, SHANNON                        §
PURKISS, GERARDO MORALES, RON                   §
NIRENBERG, WILLIAM MCMANUS,                     §
MIDCROWN PAVILION                               §
APARTMENTS, SAN ANTONIO                         §
HOUSING AUTHORITY, AMY                          §
CARRILLO,                                       §
                                                §
                  Defendants.                   §

                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

       This Report and Recommendation concerns Plaintiffs’ Motion for Leave to File

Amended Petition and Memorandum of Law in Support [#55]. This case was referred to the

undersigned for disposition of all pretrial matters pursuant to Western District of Texas Local

Rule CV-72 and Appendix C [#6]. The undersigned has authority to enter this recommendation

pursuant to 28 U.S.C. § 636(b)(1)(B). For the reasons set forth below, it is recommended that

Plaintiffs’ motion be DENIED.

       The Court also notes that, after filing their motion for leave to amend, Plaintiffs filed an

“Second Advisory to the Court” [#57] in which they request that Defendants be sanctioned for

                                                1
failure to comply with the Court’s Scheduling Order deadline to respond to Plaintiffs’ offer of

settlement. Plaintiffs are reminded that when they are seeking relief from the Court, they should

file a motion rather than an advisory. Regardless here, Defendants have filed a response to the

Advisory [#58], in which they indicate they overlooked the deadline and have rectified their

mistake. Thus, any relief Plaintiffs were seeking appears to be moot. If Plaintiff disagree and do

not believe the issue has been resolved, they should file a motion indicating what relief they are

seeking and why they are entitled to it.

                                           I. Analysis

       By their motion, Plaintiffs ask the Court for leave to file an amended pleading, which

proposes adding numerous additional causes of action to this lawsuit. Certain Defendants have

filed a response in opposition to amendment, arguing that Plaintiffs should not be permitted what

would amount to a fourth opportunity to amend their pleadings.          The undersigned agrees.

Plaintiffs have already had numerous opportunities to amend their pleadings and did not include

these additional claims, the factual basis of which was known at earlier junctures in this

litigation, in these prior amendments. Although the motion for leave to amend was timely filed

within the deadline for amendment set forth in the Court’s Scheduling Order, the Court should

deny the motion for leave due to Plaintiffs’ undue delay in seeking amendment.

       This case already has a lengthy procedural history.        Plaintiffs, proceeding pro se,

originally filed this action in Bexar County, Texas on September 21, 2018. (Case History [#1-9]

at 4–9.) Before this case was removed to federal court, Plaintiffs amended their pleadings, filing

the 74-page First Amended Petition, which remains the live pleading in this case. (First Am. Pet.

[#1-8] at 2–76.)




                                                2
       At the time Plaintiffs filed their Original and Amended Petitions, they also had a nearly

identical cause of action pending in the Justice of the Peace Court, which was ultimately

consolidated with this action in state court. (Order Granting Mtn. to Consolidate [#1-3] at 2.)

One of the named Defendants, the City of San Antonio, removed the consolidated case to this

Court, but the case was remanded due to a procedural defect with the removal. (Notice of

Removal [#1-4, #1-5].)      Following remand, Defendant San Antonio Housing Authority

(“SAHA”), which had not been served prior to the original removal and remand, waived service

of process and removed this case to this court on April 17, 2019. (Notice of Removal [#1].)

After removal, SAHA and Defendant Amy V. Carrillo (“Carrillo”) moved to dismiss Plaintiffs’

claims against them pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, and

Defendant MidCrowne Pavilion Apartments (“Midcrowne”) moved for an order directing

Plaintiffs to file a more definite statement. No other Defendant has moved for dismissal. The

Court held its Rule 16 conference, and after the conference granted MidCrowne’s motion and

gave Plaintiffs another opportunity to clarify their factual allegations against the named

Defendants in this case. Plaintiffs filed the more definite statement as directed on August 5,

2019 [#29].

       The undersigned thereafter reviewed Plaintiffs’ First Amended Petition and More

Definite Statement in light of the arguments raised in SAHA’s and Carrillo’s motions to dismiss

and issued a report and recommendation, recommending Plaintiffs’ claims against SAHA be

dismissed in full and Plaintiffs’ claims against Carrillo be dismissed in part. While the report

and recommendation was pending, Plaintiffs filed their motion for leave to amend that is the

subject of this report and recommendation. Plaintiffs filed the motion on February 18, 2020, the

last day to move for amendment under the Scheduling Order.             The Court adopted the



                                               3
undersigned’s report and recommendation in full on March 6, 2020 [#59], resulting in the

dismissal of all claims against Defendant SAHA and some of the claims against Defendant

Carrillo.

        At this juncture, Plaintiffs therefore currently have claims pending against the following

Defendants: various officers of the San Antonio Police Department (“SAPD”) in their individual

capacities—Officer William Kasberg, Officer Shannon Purkiss, and Officer Gerardo Morales;

Police Chief William McManus; MidCrowne; and Mayor Ron Nirenberg. These claims include

the following: (1) wrongful eviction/unlawful search and seizure pursuant to Section 1983; (2)

due process violation pursuant to Section 1983; (3) disability discrimination and failure to

accommodate; (4) intentional infliction of emotional distress; (5) civil conspiracy pursuant to 42

U.S.C. § 1985; (6) violation of Section 1986; (7) conspiracy to violate the Deceptive Trade

Practices Act; and (8) negligence. Plaintiffs also have the following claims pending against

Carrillo: (1) wrongful eviction/unlawful search and seizure pursuant to Section 1983; (2) due

process violation pursuant to Section 1983; (3) disability discrimination and failure to

accommodate; (4) civil conspiracy pursuant to 42 U.S.C. § 1985; and (7) conspiracy to violate

the Deceptive Trade Practices Act.

        Plaintiffs’ motion asks the Court for leave to file an amended pleading adding numerous

additional claims—breach of contract, breach of the implied covenant of quiet enjoyment,

wrongful eviction, and false arrest/imprisonment—against all named Defendants, including

SAHA, a Defendant no longer in this action.

        The factual basis of Plaintiffs’ existing allegations against the various Defendants is that

they signed a lease agreement with MidCrowne and SAHA contractually agreed to subsidize

their rent under the Section 8 Program run by the U.S. Department of Housing and Urban



                                                 4
Development (“HUD”). According to Plaintiffs, they satisfied every payment obligation under

the lease, but were nonetheless evicted in retaliation for their request for a reasonable

accommodation for a disability, but it is unclear from the Amended Petition and More Definite

Statement the precise nature of the accommodation requested. Plaintiffs further allege that they

were subject to an unlawful warrantless search of their apartment and seizure of a firearm after

management of MidCrowne alerted SAHA to a post on Mr. Payne’s Facebook page that

concerned firearms and ammunition.

       Plaintiffs’ proposed Amended Complaint [#55-3] does not seek to add several new

factual allegations or simply a single cause of action to supplement what is currently pleaded. It

instead is an entirely new pleading that restructures the entire complaint, all the factual

allegations, and the asserted causes of action. The proposed Amended Complaint advances new

claims for breach of contract, breach of the covenant of quiet enjoyment, violations of the U.S.

and Texas Fair Housing Acts, false arrest and false imprisonment, and additional wrongful

eviction claims. Based on the factual allegations underlying these claims, none of the new

causes of action rely on facts occurring after Plaintiffs’ previous amendments. Rather, the

proposed Amended Complaint adds additional theories of recovery that could have been

advanced before removal, as a part of an amendment as a matter of course upon removal, upon

the filing of SAHA’s and Carrillo’s motions to dismiss following removal, as a part of Plaintiffs’

more definite statement, or before the undersigned issued its report and recommendation on

Defendants’ motions to dismiss.

       Rule 15(a) of the Federal Rules of Civil Procedure governs requests for leave to amend.

The grant of leave to amend pleadings is generally within the discretion of the trial court and

shall be “freely given when justice so requires.” Fed. R. Civ. P. 15(a); Zenith Radio Corp. v.



                                                5
Hazeltine Research, Inc., 401 U.S. 321, 330 (1971). However, leave to amend “is by no means

automatic.” Wimm v. Jack Eckerd Corp., 3 F.3d 137, 139 (5th Cir. 1993) (quoting Addington v.

Farmer’s Elevator Mut. Ins. Co., 650 F.2d 663, 666 (5th Cir. Unit A July 1981)). In evaluating

the propriety of an amendment, the district court may consider factors such as “undue delay, bad

faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party, and futility of

amendment.” Id. (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

       Plaintiffs’ failure to amend as a matter of course or to seek leave to amend at an earlier

juncture in this case constitutes undue delay in light of the significant alterations in their

proposed new pleading and the lengthy procedural history of this case. Plaintiffs had multiple

opportunities to supplement their pleadings at earlier junctures in this case and did not avail

themselves of this opportunity. There is no indication based on the factual allegations in

Plaintiffs’ proposed Amended Complaint that they did not have knowledge of the facts

underlying their new causes of action earlier in this case. The Court has already dismissed a

Defendant from this action based on early-filed dispositive motions. The Court should deny

Plaintiffs’ motion for leave to amend.

                                II. Conclusion and Recommendation

       Having considered Plaintiffs’ motion, the response thereto by SAHA and Carrillo, the

record in this case, and the governing legal standard for amendment, the undersigned

recommends that Plaintiffs’ Motion for Leave to File Amended Petition and Memorandum of

Law in Support [#55] be DENIED.




                                               6
             III. Instructions for Service and Notice of Right to Object/Appeal.

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the Clerk of Court and serve the objections on all other parties. A party filing

objections must specifically identify those findings, conclusions or recommendations to which

objections are being made and the basis for such objections; the district court need not consider

frivolous, conclusive or general objections. A party’s failure to file written objections to the

proposed findings, conclusions and recommendations contained in this report shall bar the party

from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52 (1985);

Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to file

timely written objections to the proposed findings, conclusions and recommendations contained

in this report and recommendation shall bar the aggrieved party, except upon grounds of plain

error, from attacking on appeal the un-objected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 12th day of March, 2020.




                                       ELIZABETH S. ("BETSY") CHESTNEY
                                       UNITED STATES MAGISTRATE JUDGE


                                                  7
